Citation Nr: 1740579	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), interstitial lung disease, hypoxemia, and pulmonary emboli. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1954 to August 1963 and from June 1964 to June 1976.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the decision, entitlement to service connection for a low back disability and for COPD with interstitial lung disease and hypoxemia were denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in April 2014. 

The Veteran testified at a videoconference hearing before the undersigned in May 2017, and a transcript of the hearing is of record.

The scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a respiratory disorder as noted on the title page. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Additional development is required before the claims are decided.  Specifically, adequate medical opinions are necessary for the reasons discussed below.

The Veteran contends that he injured his low back in January 1976, a few months prior to separation, when he slipped and fell on ice in a parking lot.  In a June 2014 statement, R.H. reported that he served with the Veteran and was his supervisor from 1971 through 1976.  R.H. indicated that in approximately 1976, he witnessed the Veteran limping in pain, and asked the Veteran what happened.  R.H. reported that the Veteran told him that he slipped and fell on some ice in the parking lot in the NORAD Cheyenne Mountain Complex when he left work the previous night.  R.H. further asserted that he saw the Veteran several times since he underwent surgery in 2007, and the Veteran continued to complain of back pain.  

The Veteran underwent a fee-based examination in September 2013.  Upon examination and review of the record, the examiner diagnosed degenerative disc disease of the lumbar spine and status post L4-L5 laminectomy decompression surgery with radiculopathy.  The examiner concluded that the Veteran's current low back disorders were not incurred in or due to active service.  In providing this opinion, the examiner noted that the service treatment records did not demonstrate any back issues or complaints.

The Board finds the September 2013 fee-based examiner's opinion to be insufficient for purposes of adjudication.  The examiner found the Veteran's current low back disorders "less likely" related to active service due to a lack of documentation of back problems during active service.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of a low back disability; however, VA cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  In this regard, the examiner failed to consider the Veteran's statements and testimony regarding on-going back pain since the aforementioned in-service injury.  Likewise, the examiner failed to consider the June 2014 statement from R.H., which corroborated the Veteran's report of an in-service injury.  Moreover, the examiner did not provide any etiology for the Veteran's current low back disorders.  Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that his current diagnoses of COPD, interstitial lung disease, hypoxemia, and pulmonary emboli, began during service, to include exposure to Agent Orange while serving in the Republic of Vietnam during the Vietnam Era.  The Veteran also asserts that he was treated several times for bronchitis in service,   to include in Vietnam.  In this regard, service treatment records demonstrate the Veteran complained of shortness of breath during examinations dated in March 1973, August 1975, and January 1976.  The January 1976 separation physical examination includes the examiner's comment that the Veteran's pulmonary function test was within normal limits, concluding that the Veteran's reported shortness of breath was secondary to smoking.  A March 1976 emergency room treatment record notes a diagnosis of bronchitis.  

The Veteran underwent a fee-based examination in September 2013.  Upon examination and review of the record, the examiner diagnosed COPD, interstitial lung disease, hypoxemia, and pulmonary emboli.  The examiner found that the current COPD was "less likely" related to an claimed in-service respiratory condition.  In providing this opinion, the examiner noted that there was no documentation of "chronic" bronchitis during service.  He further noted that the Veteran was a long standing smoker and concluded that the COPD was "likely" related to smoking.  

The Board also finds the September 2013 fee-based examiner's opinion to be insufficient for purposes of adjudication.  Specifically, the examiner failed to consider the Veteran's exposure to Agent Orange during his confirmed service in Vietnam, and how such exposure may relate to his current respiratory disorders.  Further, the examiner did not provide opinions or etiologies for all of the Veteran's current respiratory disorders, to include interstitial lung disease, hypoxemia, and pulmonary emboli.  Thus, the Board must remand this issue for an adequate VA medical opinion.  See Id. 

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician.  

Following the review of the record, the physician should state a medical opinion with respect to each lumbar spine disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

For purposes of the opinions, the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  Thereafter, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician.  

Following the review of the record, the physician should state a medical opinion with respect to each respiratory disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service, to include exposure to an herbicide agent.  The examiner is instructed to accept as fact that the Veteran was exposed to an herbicide agent during his service in Vietnam.

For purposes of the opinions, the physician should assume that the Veteran is credible.  The examiner must comment on the Veteran's assertion of multiple bronchial infections during service, as well as his documented complaints of shortness of breath.  The examiner must consider whether any of the Veteran's current respiratory disorders had their initial onset during service, and specifically address whether the documented shortness of breath was the initial manifestation of the Veteran's current COPD, interstitial lung disease, hypoxemia, or pulmonary emboli.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




